Exhibit 10.20

 

 

FY20__ Annual Grant

 

ENERGY XXI SERVICES, LLC

2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARDS AGREEMENT

 

This Restricted Stock Unit Awards Agreement (the “Agreement”), made as of the
___ day of ________, 20__ (the “Grant Date”), by and between Energy XXI
Services, LLC (the “Employer”), Energy XXI (Bermuda) Limited, a Bermuda entity
(the “Company”) and ____________________ (the “Grantee”), evidences the grant by
the Employer of restricted stock units (“Restricted Stock Units” or “Award”) to
the Grantee on such date and the Grantee’s acceptance of the Award in accordance
with the provisions of the Energy XXI Services, LLC 2006 Long-Term Incentive
Plan, as amended or restated from time to time (the “Plan”). All capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Plan. The Employer, the Company and the Grantee agree as follows:

 

1.          Basis for Award. This Award is made in accordance with Section 4.2
of the Plan. The Grantee hereby receives as of the date hereof a Restricted
Stock Unit Award pursuant to the terms of this Agreement (the “Grant”).

 

2.          Restricted Stock Units Awarded.

(a)          The Employer hereby awards to the Grantee, in the aggregate,
____________ Restricted Stock Units.

 

(b)          The Employer shall in accordance with the Plan establish and
maintain a Restricted Stock Unit Account for the Grantee, and such account shall
be credited with the number of Restricted Stock Units granted to the Grantee.
The Restricted Stock Unit Account shall be credited for the value of any
securities or other property (including regular cash dividends) distributed with
respect of the Stock. Any such property shall be deemed reinvested in Common
Stock and be subject to the same vesting schedule as the Restricted Stock Units
to which they relate.

 

(c)          Until the Restricted Stock Units awarded to the Grantee shall have
vested, the Restricted Stock Units and any related securities, cash dividends or
other property nominally credited to a Restricted Stock Unit Account shall not
be sold, transferred, or otherwise disposed of and shall not be pledged or
otherwise hypothecated.

 

3.          Vesting.

 

(a)          The Restricted Stock Units covered by this Agreement shall vest
with respect to 33.33% of the Restricted Stock Units, on each of the first,
second and third anniversaries of the Grant Date (the “Vesting Dates”) provided
that, Grantee is still employed by the Employer (or the Company or any
Affiliate) on such Vesting Date. Except as provided in Section 3(b) below, if
the Grantee ceases to be employed by the Employer (or the Company or any
Affiliate) for any other reason at any time prior to the lapse of restrictions,
the unvested Restricted Stock Units shall automatically be forfeited upon such
cessation of employment.

 

Page 1

 

 

FY20__ Annual Grant

 

(b)          The Restricted Stock Units shall immediately vest upon: (i) the
death of the Grantee; (ii) Disability of the Grantee; or (iii) a Change of
Control of the Company.

 

4.          Payment.

 

(a)          Except as provided below, payment shall be made in cash or Common
Stock to the Grantee (at the sole discretion of the Committee) as soon as
practicable after the Vesting Date, or event set forth in Section 3(b), and in
any event, within 2½ months after such date. If and to the extent that payment
is made in Common Stock, the Committee shall cause a stock certificate to be
delivered to the Grantee with respect to such Common Stock free of all
restrictions hereunder, except for applicable federal securities laws
restrictions. Any securities, cash dividends or other property credited to the
Restricted Stock Unit Account other than Restricted Stock Units shall be paid in
kind, or, in the discretion of the Committee, in cash.

 

(b)           Notwithstanding Section 4(a) above, settlement with respect to the
Restricted Stock Units awarded to you pursuant to Section 2(a) above may be
deferred pursuant to this Section 4(b) (the “Deferrable Shares”). In the event
that upon any Vesting Date the value of the cash or property to be distributed
with respect to the Deferrable Shares in connection with the Vesting Date is
more than two times the value of such Deferrable Shares on the Grant Date such
excess shall not be paid pursuant to Section 4(a) but shall instead be paid
pursuant to this Section 4(b) (the “Deferred Portion”). The Deferred Portion
will be deemed reinvested in Common Stock and will be paid, in cash or in Common
Stock (at the sole discretion of the Committee), in substantially equal
installments on the first and second annual anniversaries of such Vesting Date
regardless of continued employment of the Grantee. In the event vesting of the
Deferrable Shares results from an event set forth in Section 3(b), this Section
4(b) will not apply and payment with respect to the Deferrable Shares will be
made pursuant to Section 4(a); provided, however, in the event of a Change of
Control of the Company that does not constitute a distribution event under
Section 409A(a)(2)(A)(v) of the Code, the Deferrable Shares will vest upon the
occurrence of such Change of Control but the deferred payment provisions of this
Section 4(b) will apply to payment of the Deferred Portion. If and to the extent
that payment is made in Common Stock, the Committee shall cause a stock
certificate to be delivered to the Grantee with respect to such Common Stock
free of all restrictions hereunder, except for applicable federal securities
laws restrictions. Any securities, cash dividends or other property credited to
the Restricted Stock Unit Account other than Restricted Stock Units shall be
paid in kind, or, in the discretion of the Committee, in cash.

 

5.          Compliance with Laws and Regulations. The issuance of shares of
Common Stock upon vesting of the Restricted Stock Units shall be subject to
compliance by the Employer, the Company and the Grantee with all applicable
requirements of securities laws, other applicable laws and regulations of any
stock exchange on which the shares of Common Stock may be listed at the time of
such issuance or transfer. The Grantee understands that the Company is under no
obligation to register or qualify the shares of Common Stock with the Securities
and Exchange Commission (“SEC”), any state securities commission or any stock
exchange to effect such compliance.

 

Page 2

 

 

FY20__ Annual Grant

 

6.          Tax Withholding. The Employer and the Company may deduct from any
payment of any kind otherwise due to the Grantee (including payments due when
the Restricted Stock Units vest) any federal, state or local taxes of any kind
required by law to be withheld with respect to the shares of Restricted Stock
Units. Alternatively, the Grantee may no later than the date as of which the
Restricted Stock Units vest, pay to the Employer or the Company (in cash or to
the extent permitted by the Committee, Common Stock held by the Grantee whose
Fair Market Value on the day preceding the date the Restricted Stock Units vests
is equal to the amount of the Grantee’s tax withholding liability) any federal,
state or local taxes of any kind required by law to be withheld, if any, with
respect to the Restricted Stock Units for which the restrictions shall lapse.

 

7.          Nontransferability. This Award is not transferable.

 

8.          No Right to Continued Employment. Nothing in this Agreement shall be
deemed by implication or otherwise to impose any limitation on the right of the
Employer or the Company or any of its Affiliates to terminate the Grantee’s
employment at any time, in absence of a specific written agreement to the
contrary.

 

9.          Severability.   In the event that any provision of this Agreement
shall be held illegal, invalid, or unenforceable for any reason, such provision
shall be fully severable and shall not affect the remaining provisions of this
Agreement, and the Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein.

 

10.         Certain Restrictions.   By executing this Agreement, Grantee
acknowledges that he will enter into such written representations, warranties
and agreements and execute such documents as the Employer or the Company may
reasonably request in order to comply with the terms of this Agreement or the
Plan, or securities laws or any other applicable laws, rules or regulations.

 

11.         Amendment and Termination. Except as otherwise provided in the Plan
or this Agreement, no amendment or termination of this Agreement shall be made
by the Employer or the Company without the written consent of the Grantee.

 

12.         No Guarantee of Tax Consequences.   Neither the Employer nor the
Company makes any commitment or guarantee to Grantee that any federal or state
tax treatment will apply or be available to any person eligible for benefits
under this Agreement.

 

13.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Employer, the Company and all persons
lawfully claiming under Participant.

 

14.         Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas. The courts in
Harris County, Texas shall be the exclusive venue for any dispute regarding the
Plan or this Agreement.

 

[Signatures on following page]

 

Page 3

 

 

FY20__ Annual Grant

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

  ENERGY XXI SERVICES, LLC         By:     Name: D. West Griffin   Title:
Director         ENERGY XXI (BERMUDA) LIMITED, a Bermuda entity         By:    
Name: John D. Schiller, Jr.   Title: Chairman and CEO         GRANTEE        
By:  

 

Page 4

 